Name: 2004/863/EC: Commission Decision of 30 November 2004 approving the TSE eradication and monitoring programmes of certain Member States for 2005 and fixing the level of the CommunityÃ¢ s financial contribution (notified under document number C(2004) 4603)
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  agricultural activity;  management;  agricultural policy;  EU finance;  health
 Date Published: 2004-12-17; 2005-10-14

 17.12.2004 EN Official Journal of the European Union L 370/82 COMMISSION DECISION of 30 November 2004 approving the TSE eradication and monitoring programmes of certain Member States for 2005 and fixing the level of the Communitys financial contribution (notified under document number C(2004) 4603) (2004/863/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 24(6) thereof, Whereas: (1) Decision 90/424/EEC provides for the possibility of a financial contribution by the Community in the eradication and monitoring of certain animal diseases. (2) Most Member Sates have submitted programmes to the Commission for the eradication and monitoring of certain transmissible spongiform encephalopathies (TSEs). (3) After examination, the programmes submitted by the Member States for the eradication and the monitoring of TSEs were found to comply with Council Decision 90/638/EEC of 27 November 1990 laying down Community criteria for the eradication and monitoring of certain animal diseases (2). (4) Those programmes appear on the priority list of programmes for the eradication and monitoring of certain TSEs qualifying for financial contribution from the Community in 2005 and which was established by Commission Decision 2004/696/EC of 14 October 2004 on the list of programmes for the eradication and monitoring of certain TSEs qualifying for a financial contribution from the Community in 2005 (3). (5) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (4), provides for annual programmes for the eradication and monitoring of TSEs in bovine, ovine and caprine animals. (6) In the light of the importance to eradicate and monitor TSEs for the achievement of Community objectives in the field of animal and public health, it is appropriate to reimburse 100 % of the costs paid by the Member States for the TSE rapid tests performed up to a maximum amount per test and per TSE monitoring programme. (7) For the same reason it is appropriate to reimburse 100 % of the laboratory costs paid by the Member States for the performance of genotyping tests up to a maximum per test and per Scrapie eradication programme. (8) Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (5), provides that programmes for the eradication and monitoring of animal diseases are to be financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund. For financial control purposes, Articles 8 and 9 of that Regulation are to apply. (9) The Communitys financial contribution should only be granted subject to the condition that the programmes for the eradication and monitoring of TSEs are carried out efficiently and that the Member States supply all the necessary information within specified time limits laid down in this Decision. (10) There is a need to clarify the rate to be used for the conversion of the payment applications submitted in national currency as defined in Article 1(d) of Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (6). (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: CHAPTER I Approval of and financial contribution to TSE monitoring programmes Article 1 1. The TSE monitoring programme submitted by Belgium is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 3 550 000. Article 2 1. The TSE monitoring programme submitted by the Czech Republic is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 1 700 000. Article 3 1. The TSE monitoring programme submitted by Denmark is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 2 375 000. Article 4 1. The TSE monitoring programme submitted by Germany is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 15 020 000. Article 5 1. The TSE monitoring programme submitted by Estonia is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 290 000. Article 6 1. The TSE monitoring programme submitted by Greece is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 585 000. Article 7 1. The TSE monitoring programme submitted by Spain is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 4 780 000. Article 8 1. The TSE monitoring programme submitted by France is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 24 045 000. Article 9 1. The TSE monitoring programme submitted by Ireland is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 6 170 000. Article 10 1. The TSE monitoring programme submitted by Italy is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 6 660 000. Article 11 1. The TSE monitoring programme submitted by Cyprus is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 85 000. Article 12 1. The TSE monitoring programme submitted by Lithuania is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 835 000. Article 13 1. The TSE monitoring programme submitted by Luxembourg is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 145 000. Article 14 1. The TSE monitoring programme submitted by Hungary is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 1 085 000. Article 15 1. The TSE monitoring programme submitted by Malta is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 35 000. Article 16 1. The TSE monitoring programme submitted by the Netherlands is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 4 270 000. Article 17 1. The TSE monitoring programme submitted by Austria is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 1 920 000. Article 18 1. The TSE monitoring programme submitted by Portugal is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 1 135 000. Article 19 1. The TSE monitoring programme submitted by Slovenia is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 435 000. Article 20 1. The TSE monitoring programme submitted by Finland is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 1 160 000. Article 21 1. The TSE monitoring programme submitted by Sweden is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 305 000. Article 22 1. The TSE monitoring programme submitted by the United Kingdom is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 5 570 000. Article 23 The Communitys financial contribution for the TSE monitoring programmes referred to in Articles 1 to 22 shall be at the rate of 100 % of the cost paid, value added tax excluded, by the concerned Member States for the tests performed, subject to a maximum amount of EUR 8 per test, for tests carried out from 1 January to 31 December 2005 in bovine, ovine and caprine animals referred to in Annex III to Regulation (EC) No 999/2001. CHAPTER II Approval of and financial contribution to BSE eradication programmes Article 24 1. The BSE eradication programme submitted by Belgium is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 250 000. Article 25 1. The BSE eradication programme submitted by the Czech Republic is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 2 500 000. Article 26 1. The BSE eradication programme submitted by Denmark is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 200 000. Article 27 1. The BSE eradication programme submitted by Germany is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 875 000. Article 28 1. The BSE eradication programme submitted by Estonia is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 25 000. Article 29 1. The BSE eradication programme submitted by Greece is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 150 000. Article 30 1. The BSE eradication programme submitted by Spain is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 1 320 000. Article 31 1. The BSE eradication programme submitted by France is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 500 000. Article 32 1. The BSE eradication programme submitted by Ireland is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 4 000 000. Article 33 1. The BSE eradication programme submitted by Italy is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 205 000. Article 34 1. The BSE eradication programme submitted by Cyprus is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 25 000. Article 35 1. The BSE eradication programme submitted by Luxembourg is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 150 000. Article 36 1. The BSE eradication programme submitted by the Netherlands is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 450 000. Article 37 1. The BSE eradication programme submitted by Austria is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 10 000. Article 38 1. The BSE eradication programme submitted by Portugal is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 975 000. Article 39 1. The BSE eradication programme submitted by Slovenia is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 25 000. Article 40 1. The BSE eradication programme submitted by the Slovakia is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 25 000. Article 41 1. The BSE eradication programme submitted by Finland is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 25 000. Article 42 1. The BSE eradication programme submitted by the United Kingdom is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 4 235 000. Article 43 The Communitys financial contribution for the BSE eradication programmes referred to in Articles 24 to 42 shall be at the rate of 50 % of the cost paid by the concerned Member States for compensation to owners for the value of their animals culled and destroyed in accordance with their eradication programme, up to a maximum of EUR 500 per animal. CHAPTER III Approval of and financial contribution to Scrapie eradication programmes Article 44 1. The Scrapie eradication programme submitted by Belgium is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 105 000. Article 45 1. The Scrapie eradication programme submitted by the Czech Republic is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 20 000. Article 46 1. The Scrapie eradication programme submitted by Denmark is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 5 000. Article 47 1. The Scrapie eradication programme submitted by Germany is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 2 275 000. Article 48 1. The Scrapie eradication programme submitted by Estonia is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 10 000. Article 49 1. The Scrapie eradication programme submitted by Greece is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 1 555 000. Article 50 1. The Scrapie eradication programme submitted by Spain is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 9 525 000. Article 51 1. The Scrapie eradication programme submitted by France is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 1 300 000. Article 52 1. The Scrapie eradication programme submitted by Ireland is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 800 000. Article 53 1. The Scrapie eradication programme submitted by Italy is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 2 485 000. Article 54 1. The Scrapie eradication programme submitted by Cyprus is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 5 565 000. Article 55 1. The Scrapie eradication programme submitted by Latvia is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 5 000. Article 56 1. The Scrapie eradication programme submitted by Lithuania is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 5 000. Article 57 1. The Scrapie eradication programme submitted by Luxembourg is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 35 000. Article 58 1. The Scrapie eradication programme submitted by Hungary is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 5 000. Article 59 1. The Scrapie eradication programme submitted by the Netherlands is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 575 000. Article 60 1. The Scrapie eradication programme submitted by Austria is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 10 000. Article 61 1. The Scrapie eradication programme submitted by Portugal is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 695 000. Article 62 1. The Scrapie eradication programme submitted by Slovenia is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 65 000. Article 63 1. The Scrapie eradication programme submitted by Slovakia is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 340 000. Article 64 1. The Scrapie eradication programme submitted by Finland is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 5 000. Article 65 1. The Scrapie eradication programme submitted by Sweden is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 10 000. Article 66 1. The Scrapie eradication programme submitted by the United Kingdom is hereby approved for the period from 1 January to 31 December 2005. 2. The Communitys financial contribution shall not exceed EUR 7 380 000. Article 67 The Communitys financial contribution for the Scrapie eradication programmes referred to in Articles 44 to 66 shall be at the rate of 50 % of the cost paid by the concerned Member States for compensation to owners for the value of their animals culled and destroyed in accordance with their eradication programme, up to a maximum of EUR 50 per animal, and at the rate of 100 % of the cost, value added tax excluded, of the analysis of samples for genotyping, up to a maximum of EUR 10 per genotyping test. CHAPTER IV Conditions for the Communitys financial contribution Article 68 The conversion rate for applications submitted in national currency in month n shall be that of the 10th day of month n+1 or for the first preceding day for which a rate is quoted. Article 69 1. The Communitys financial contribution for the TSE eradication and monitoring programmes referred to in Articles 1 to 66 shall be granted provided that the implementation of those programmes is in conformity with the relevant provisions of Community law, including rules on competition and on the award of public contracts, and subject to the concerned Member State complying with the following conditions: (a) bringing into force by 1 January 2005 the laws, regulations and administrative provisions for implementing the TSE eradication and monitoring programmes; (b) forwarding by 1 June 2005 at the latest, the preliminary technical and financial evaluation of the programme, in accordance with Article 24(7) of Decision 90/424/EEC; (c) forwarding a report to the Commission every month on the progress of the TSE monitoring programme and the costs paid; the report shall be forwarded at the latest four weeks after the end of each month. The costs paid shall be provided in computerised form in accordance with the table provided in the Annex to this Decision; (d) forwarding a final report, by 1 June 2006 at the latest, on the technical execution of the TSE eradication and monitoring programmes accompanied by proof of the costs paid and the results attained during the period from 1 January to 31 December 2005; (e) implementing the programmes efficiently; (f) no other Community contribution has been or will be asked for these measures. 2. In case the Member State does not comply with those rules, the Commission shall reduce the contribution of the Community having regard to the nature and gravity of the infringement, and to any financial loss suffered by the Community. CHAPTER V Final provisions Article 70 This Decision shall apply from 1 January 2005. Article 71 This Decision is addressed to the Member States. Done at Brussels, 30 November 2004. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 347, 12.12.1990, p. 27. Decision as amended by Directive 92/65/EEC (OJ L 268, 14.9.1992, p. 54). (3) OJ L 316, 15.10.2004, p. 91. (4) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 1492/2004 (OJ L 274, 24.8.2004, p. 3). (5) OJ L 160, 26.6.1999, p. 103. (6) OJ L 349, 24.12.1998, p. 1. ANNEX BSE SCRAPIE Tests on animals referred to in Annex III, Chapter A, Part I, points 2.1., 3 and 4.1. to Regulation (EC) No 999/2001 Tests on animals referred to in Annex III, Chapter A, Part I, points 2.2., 4.2. and 4.3. to Regulation (EC) No 999/2001 Tests on animals referred to in Annex III, Chapter A, Part II, point 2 to Regulation (EC) No 999/2001 Tests on animals referred to in Annex III, Chapter A, Part II, point 3 to Regulation (EC) No 999/2001 Tests on animals referred to in Annex III, Chapter A, Part II, point 4 to Regulation (EC) No 999/2001 Region (1) Number of tests Unit cost Total cost Number of tests Unit cost Total cost Number of tests Unit cost Total cost Number of tests Unit cost Total cost Number of tests Unit cost Total cost Total (1) Data per region only necessary in the final report.